 


109 HR 4807 IH: Foreign Investment Security Improvement Act of 2006
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4807 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. King of New York (for himself, Mr. Aderholt, Mr. Bachus, Mr. Barrow, Mr. Berry, Mr. Bilirakis, Mr. Boswell, Mr. Bradley of New Hampshire, Mr. Brown of South Carolina, Mr. Brown of Ohio, Ms. Ginny Brown-Waite of Florida, Mr. Capuano, Mr. Cleaver, Mr. Cole of Oklahoma, Mr. Cummings, Mrs. Jo Ann Davis of Virginia, Mr. Davis of Florida, Mr. DeFazio, Ms. DeLauro, Mr. Dicks, Mr. Doolittle, Mr. Frank of Massachusetts, Mr. Garrett of New Jersey, Mr. Gibbons, Mr. Gohmert, Mr. Gordon, Mr. Gene Green of Texas, Mr. Al Green of Texas, Ms. Harman, Ms. Herseth, Mr. Holt, Ms. Hooley, Ms. Jackson-Lee of Texas, Mr. Jindal, Mr. Sam Johnson of Texas, Mr. Kennedy of Rhode Island, Mr. King of Iowa, Mr. Langevin, Mr. Lantos, Mr. Larson of Connecticut, Mr. LoBiondo, Mrs. Lowey, Mr. Lynch, Mr. Markey, Mr. Marshall, Ms. Matsui, Mrs. McCarthy, Mr. McCaul of Texas, Mr. McCotter, Mr. McDermott, Mr. McGovern, Mr. McNulty, Mr. Meek of Florida, Mr. Michaud, Mr. Nadler, Mr. Ney, Mr. Ortiz, Mr. Pallone, Mr. Pascrell, Mr. Pence, Mr. Platts, Mr. Pomeroy, Mr. Ramstad, Mr. Reichert, Mr. Reynolds, Mr. Rothman, Mr. Ruppersberger, Mr. Shays, Mr. Simmons, Mr. Smith of New Jersey, Mr. Souder, Mr. Sweeney, Mr. Tancredo, Mr. Thompson of Mississippi, Mr. Tiberi, Mr. Udall of New Mexico, Mr. Van Hollen, Ms. Wasserman Schultz, Mr. Weldon of Pennsylvania, Mr. Westmoreland, and Mr. Wolf) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Energy and Commerce, International Relations, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require an investigation under the Defense Production Act of 1950 of the acquisition by Dubai Ports World of the Peninsular and Oriental Steam Navigation Company, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Foreign Investment Security Improvement Act of 2006.  
2.Investigation under Defense Production Act of 1950 
(a)Investigation 
(1)In generalNotwithstanding any other provision of law, the President or the President’s designee shall conduct an investigation, under section 721(b) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(b)), of the acquisition by Dubai Ports World, an entity owned or controlled by the Emirate of Dubai, of the Peninsular and Oriental Steam Navigation Company, a company that is a national of the United Kingdom, with respect to which written notification was submitted to the Committee on Foreign Investment in the United States on December 15, 2005. Such investigation shall be completed not later than 45 days after the date of the enactment of this Act. 
(2)Suspension of existing decisionThe President shall suspend any decision by the President or the President’s designee pursuant to section 721 of the Defense Production Act of 1950 (50 U.S.C. App. 2170) with respect to the acquisition described in paragraph (1) that was made before the completion of the investigation described in paragraph (1), including any such decision made before the date of the enactment of this Act. 
(b)Requirements for investigationThe investigation under subsection (a) shall include— 
(1)a review of foreign port assessments conducted under section 70108 of title 46, United States Code, of ports at which Dubai Ports World carries out operations; 
(2)background checks of appropriate officers and security personnel of Dubai Ports World; 
(3)an evaluation of the impact on port security in the United States by reason of control by Dubai Ports World of operations at the United States ports affected by the acquisition described in subsection (a); and 
(4)an evaluation of the impact on the national security of the United States by reason of control by Dubai Ports World of operations at the United States ports affected by the acquisition described in subsection (a), to be carried out in consultation with the Secretary of Homeland Security, the Commandant of the Coast Guard, the Commissioner of the Bureau of Customs and Border Protection, the heads of other relevant Federal departments and agencies, and relevant State and local officials responsible for port security at such United States ports. 
(c)Responsibilities of the Secretary of Homeland Security 
(1)In generalThe Secretary of Homeland Security shall provide the following information for the investigation conducted pursuant to this section: 
(A)Any relevant information on Dubai Ports World from the Automated Targeting System maintained by U.S. Customs and Border Protection.  
(B)Port assessments at foreign seaports where Dubai Ports World operates, to be conducted as part of the review for the Container Security Initiative, a U.S. Customs and Border Protection program designed to target and screen cargo at overseas ports. 
(C)Copies of the completed validations conducted through the Customs-Trade Partnership Against Terrorism program by U.S. Customs and Border Protection. 
(D)Any additional intelligence information held by the Department of Homeland Security, including the Office of Intelligence and Analysis. 
(2)Additional responsibilitiesThe information required by paragraph (1) shall not be construed as limiting the responsibilities of the Secretary of Homeland Security in the investigation conducted pursuant to this section. 
(d)ReportNot later than 15 days after the date on which the investigation conducted pursuant to this section is completed, the President shall submit to Congress a report that— 
(1)contains the findings of the investigation, including— 
(A)an analysis of the national security concerns reviewed under the investigation; and 
(B)a description of any assurances provided to the Federal Government by the applicant and the effect of such assurances on the national security of the United States; and 
(2)contains the determination of the President of whether or not the President will take action under section 721(d) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(d)) pursuant to the investigation. 
(e)Congressional briefing 
(1)In generalNot later than the date on which the report described in subsection (d) is submitted to Congress pursuant to such subsection, the President or the President’s designee shall provide to the Members of Congress specified in paragraph (2) a detailed briefing on the contents of the report. 
(2)Members of CongressThe Members of Congress specified in this paragraph are the following: 
(A)The majority leader and minority leader of the Senate. 
(B)The Speaker and minority leader of the House of Representatives. 
(C)The Chairman and Ranking Member of the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(D)The Chairman and Ranking Member of the Committee on Financial Services, the Committee on Homeland Security, and the Committee on Ways and Means of the House of Representatives. 
(E)Each Member of Congress who represents a State or district in which a United States port affected by the acquisition described in subsection (a) is located. 
3.Congressional action 
(a)In generalIf the determination of the President contained in the report submitted to Congress pursuant to section 2(d) of this Act is that the President will not take action under section 721(d) of the Defense Production Act of 1950 (50 U.S.C. App. 2170(d)) and not later than 30 days after the date on which Congress receives the report, a joint resolution described in subsection (b) is enacted into law, then the President shall take such action under section 721(d) of the Defense Production Act of 1950 as is necessary to prohibit the acquisition described in section 2(a), including, if such acquisition has been completed, directing the Attorney General to seek divestment or other appropriate relief in the district courts of the United States. 
(b)Joint resolution describedFor purposes of subsection (a), the term joint resolution means a joint resolution of the Congress, the sole matter after the resolving clause of which is as follows: That the Congress disapproves the determination of the President contained in the report submitted to Congress pursuant to section 2(d) of the Foreign Investment Security Improvement Act of 2006 on ______., with the blank space being filled with the appropriate date. 
(c)Computation of review periodIn computing the 30-day period referred to in subsection (a), there shall be excluded any day described in section 154(b) of the Trade Act of 1974 (19 U.S.C. 2194(b)). 
 
